Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The rejections under section 103 are maintained, below:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 59-63 remain rejected under 35 U.S.C. 103 as being unpatentable over WO 2016179257 (WO 257) in view of Jain et al., Pharm Res (2015) 32:3526–3540 (Jain) in further view of Chen et al., Determination of Drug-to-Antibody Ratio for Antibody-Drug Conjugates Purified from Serum, Agilent Technologies, 2015 (Agilent).

WO 257 teaches ADC’s including the required heavy and light chains, i.e., (SEQ ID NOS: 325 and 702, respectively) conjugated to MMAE via a valine/citruline linker, see embodiment 83 in TABLE F:

    PNG
    media_image1.png
    423
    501
    media_image1.png
    Greyscale

SEQ ID NOS: 325 and 702 of WO 257 correspond structurally to SEQ ID NOS: 167 and 170, respectively.


Moreover, Jain also teaches that the particular linker-toxins are known and preferred for cleavable assembly:


    PNG
    media_image2.png
    752
    1365
    media_image2.png
    Greyscale

In this way, those of ordinary skill could have prepared the recited activatable antibody conjugates with a reasonable expectation of success for the purpose of providing anti-cancer ADC’s.  Specifically, WO 257 teaches the recited antibody portion, including the required heavy and light chain variable regions, and particularly, these antibodies can specifically be used with vc-MMAE conjugates. Jain is also added for the proposition that these conjugates were well within the purview of those of ordinary skill and applicable to the conjugates taught by WO 257.  Specifically, the applied references demonstrate that particular known technique of conjugating the recited linker and toxin with antibodies was recognized as part of the ordinary capabilities of one skilled in the art. In this manner, those of ordinary skill would have recognized that applying the known technique to the recited activatable antibodies would have yielded predictable results.  Accordingly, preparing the recited activatable antibody conjugates would have been prima facie obvious.
Since WO 257 specifically teaches Applicant’s invention as an embodiment, those of ordinary skill would have the requisite expectation of success of using this particular ADC.
Applicant argues in the reply dated 3/24/2022 that the references do not teach that the recited antibody is linked to two (2) vc-MMAE moieties.  That is, the references do not teach that the DAR of the recited ADC is 2. 
However, there are a limited and finite number of DAR’s for a given antibody drug conjugate (ADC), around 8. The prior art demonstrates that optimization of the DAR is a critical part of ADC development, since the DAR value affects the efficacy of the drug, as low drug loading reduces the potency, while high drug loading can negatively affect pharmacokinetics and toxicity. At the time the invention was made, easy, accurate and reproducible DAR calculation of ADC’s was within the purview of those of ordinary skill, see Agilent:

    PNG
    media_image3.png
    861
    921
    media_image3.png
    Greyscale

In this manner, it would have been obvious to one have ordinary skill in the art at the time that applicant’s inventions was made to have made ADC’s with the recited DAR with a reasonable expectation that the resulting ADC with a DAR would be useful in treating cancer. In this connection, it is well-settled that ADC’s with a DAR from 1-8 are well within the purview of those of ordinary skill; and it would have been obvious to one of ordinary skill in the art at the time the invention was made to choose from this finite number of DAR options with a reasonable expectation of success of producing a ADC functional with a functional DAR.
Specifically, it is well within the skill of the artisan to try any of the 1-8 DAR’s. As outlined above, a DAR value affects the efficacy of the drug, as low drug loading reduces the potency, while high drug loading can negatively affect pharmacokinetics and toxicity. Here, a skilled chemist at the time would simply make the known ADC’s of the known 8 DAR’s. Indeed, it would have been part and parcel to make the different DAR’s to find one that is pharmaceutically acceptable. 
Therefore, the applied references provide ample reason to make the recited ADC’s with a DAR of 2. With regard to any unpredictability associated with the DAR’s, the notion that unpredictability confers patentability in cases of DAR’s of known ADC’s should be disregarded since a rule of law equating unpredictability to patentability, applied in this case, would mean that any new ADC based on a different DAR would be separately patentable, simply because the formation and properties of each ADC must be verified through testing. This cannot be the proper standard since the expectation of success need only be reasonable, not absolute.
Here, the references provide the reasonable expectation of success, as outlined above. Namely, the references demonstrate the reasonable expectation of success since the references sufficiently characterize the instant ADC’s including the required heavy and light chains, i.e., (SEQ ID NOS: 325 and 671, respectively) conjugated MMAE via a val/cit linker. Again, the expectation of success need only be reasonable, as it is here, and not absolute, (“obviousness does not require absolute predictability, only a reasonable expectation of success, i.e., a reasonable expectation of obtaining similar properties. See, e.g., In re O’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988).”).
With regard to any alleged unexpected property possessed by those ADC’s with a DAR of 2, it is error to assume that any superior property is unexpected, especially in the instant case, where the pharmacodynamic and pharmacokinetic properties of different DAR’s are not predictable. In this case, given the range of 8 possible DAR’s, one skilled in the art would expect different DAR’s to provide ADC’s having a range of properties, some of which would be superior, and some of which would be inferior. 
Rather, Applicant has conducted a common optimization of the known DAR’s to produce the claimed ADC, which is routine. Specifically, Applicant engaged in routine, verification testing to optimize selection of one of several known and clearly suggested DAR’s to prepare a pharmaceutically-acceptable conjugate. In this regard, creating a “product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient . . . to enhance commercial opportunities . . . is universal—and even common-sensical.” see DyStar Textilfarben GmbH v. C.H. Patrick Co., 464 F.3d 1356 at 1368. 
Therefore, the recited ADC’s with a DAR of 2 is obvious, within the meaning of section 103.

Claims 64-68 remain rejected under 35 U.S.C. 103 as being unpatentable over WO 257, Jain and Agilent (as applied above) in further view of Lui et al., The Journal of Biological Chemistry 286, 2011, 11211-11217 (Liu).

The rejected claims cover post-transitional modification to pyroglutamate.  Lui teaches that these changes are normally observed (“Therapeutic proteins contain a large number of post-translational modifications, some of which could potentially impact their safety or efficacy. In one of these changes, pyroglutamate can form on the N terminus of the polypeptide chain. Both glutamine and glutamate at the N termini of recombinant monoclonal antibodies can cyclize spontaneously to pyroglutamate (pE) in vitro. Glutamate conversion to pyroglutamate occurs more slowly than from glutamine but has been observed under near physiological conditions.”).  In this manner, post-translational pyroglutamate modifications, are well within the purview of those of ordinary skill, and thus prima facie obvious.

Applicant’s arguments:

    PNG
    media_image4.png
    222
    665
    media_image4.png
    Greyscale

The rejection is combination: WO 257 in view of Jain et al., Pharm Res (2015) 32:3526–3540 (Jain) in further view of Chen et al., Determination of Drug-to-Antibody Ratio for Antibody-Drug Conjugates Purified from Serum, Agilent Technologies, 2015 (Agilent), which teaches the DAR of 2.

    PNG
    media_image5.png
    146
    648
    media_image5.png
    Greyscale

 Federal Circuit decision in Otsuka Pharm. Co., Ltd., v. Sandoz, Inc., 678 F.3d 1280 Fed. Cir. 2012), sets forth a “two prong inquiry” for determining whether a new chemical compound would have been obvious:
whether one of ordinary skill would have selected one or more lead compounds for further development and,
whether the prior art would have supplied sufficient motivation to modify a lead compound to arrive at the compound claimed with a reasonable expectation of success.
Prong 1: whether one of ordinary skill would have selected one or more lead compounds.  The rule allows for more than one compound be selected. Compound 83 is taught as a preferred embodiment and qualifies.
Prong 2: whether the prior art would have supplied sufficient motivation to modify a lead compound to arrive at the compound claimed with a reasonable expectation of success.  As outlined above, the references demonstrate the reasonable expectation of success since the references sufficiently characterize the instant ADC’s including the required heavy and light chains, i.e., (SEQ ID NOS: 325 and 671, respectively) conjugated MMAE via a val/cit linker. Optimization of the known DAR’s produce the claimed ADC, which is routine.

    PNG
    media_image6.png
    222
    648
    media_image6.png
    Greyscale

Again, the rejection is a combination.  As outlined above, Agilent teaches that it is well-settled that ADC’s with a DAR from 1-8 are well within the purview of those of ordinary skill.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to choose from this finite number of DAR options with a reasonable expectation of success of producing an ADC with a functional DAR.  See Interview of 3/10/2021, Applicant indicates that optimizing DAR was routine.  

    PNG
    media_image7.png
    164
    638
    media_image7.png
    Greyscale

See above: With regard to any alleged unexpected property possessed by those ADC’s with a DAR of 2, it is error to assume that any superior property is unexpected, especially in the instant case, where the pharmacodynamic and pharmacokinetic properties of different DAR’s are not predictable. In this case, given the range of 8 possible DAR’s, one skilled in the art would expect different DAR’s to provide ADC’s having a range of properties, some of which would be superior, and some of which would be inferior.

Double Patenting
For the reasons stated above regarding the prima facie case of obviousness and lack of unexpected beneficial properties of the claimed ADC’s, the prima facie case of non-statutory double patenting presented by the combination of claim 22 of the °817 Patent with the disclosure of WO 257, Jain, Chen, and Liu is maintained:

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2WO 2570 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 59-68 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of U.S. Patent No. 10,179,817 in view of WO 257 in view of Jain, Agilent and Liu.
Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claim also recites the same activatable antibody vc-MMAE in a manner that renders the instant ADC prima facie obvious.  Specifically, the difference between the ADC recited in the conflicting claim and the claimed inventions is that the recited ADC does not teach the invention with particularity so as to amount to anticipation (See M.P.E.P. § 2131: "[t]he identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).).  However, the conflicting ADC teaches the elements of the claimed ADC invention with sufficient guidance, particularity, and with a reasonable expectation of success, that the invention would be prima facie obvious to one of ordinary skill (the prior art reference teaches or suggests all the claim limitations with a reasonable expectation of success.  Specifically, WO 257 teaches the recited antibody portion with the required heavy and light chain variable regions.  Moreover, WO 257 teaches that these antibodies can specifically be used with vc-MMAE conjugates. The secondary references are also added for the proposition that these conjugates were well within the purview of those of ordinary skill and applicable to the conjugates taught by WO 257.  Specifically, the applied references demonstrate that particular known technique of conjugating the recited linker and toxin with antibodies was recognized as part of the ordinary capabilities of one skilled in the art. In this manner, those of ordinary skill would have recognized that applying the known technique to the recited activatable antibodies would have yielded predictable results.  Accordingly, preparing the recited activatable antibody conjugates would have been prima facie obvious.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642